392 F.2d 29
Arthur R. DeCATUR, Appellant,v.UNITED STATES of America, Appellee.
No. 21391.
United States Court of Appeals Ninth Circuit.
March 14, 1968.

Barbara Warner (argued), Los Angeles, Cal., for appellant.
William J. Gargaro, Jr.  (argued), Asst. U.S. Atty., William Matthew Byrne, Jr., U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief, Criminal Div., Los Angeles, Cal., for appellee.
Before CHAMBERS, and ELY, Circuit Judges, and ROGER D. FOLEY, District judge.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
Appellant mainly relies on a claim of illegal search and seizure.  It is possible that there was an exploratory search too broad to be properly incident to DeCatur's arrest.  But it would appear that all of the tangible real objects offered in evidence were seized from points immediately adjacent to the spot where DeCatur was arrested.  If some item crept into evidence that was illegally seized, no record was made in the trial court and we are not told what it was.